Citation Nr: 0828391	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.	Entitlement to an initial or staged rating in excess of 30 
percent from September 23, 2003 (the date the RO received 
the veteran's claim) through August 16, 2005 for service 
connected post-traumatic stress disorder (PTSD).

2.	Entitlement to an initial or staged rating in excess of 50 
percent from August 17, 2005 through July 9, 2006 for 
service connected PTSD.

3.	Entitlement to an initial or staged rating in excess of 50 
percent from September 1, 2006 for service connected PTSD.

4.	Entitlement to an effective date prior to September 23, 
2003 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by: Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for PTSD and evaluated it at 30 
percent from September 23, 2003, the date the RO received the 
veteran's claim.  The RO issued a notice of the decision in 
March 2004, and the veteran timely filed a Notice of 
Disagreement (NOD), indicating that his PTSD had worsened in 
August 2004.

Subsequently, May 2005, the RO issued another decision and 
notice of decision, which continued the 30 percent evaluation 
for PTSD.  In August 2005 the veteran timely submitted an 
NOD, and thereafter in July 2006, the RO provided a Statement 
of the Case (SOC) (in addition to another decision and notice 
of decision), which elevated the veteran's PTSD evaluation to 
50 percent, effective from August 17, 2005, the date at which 
the increase in severity had become manifest.  Thereafter, in 
September 2006, the veteran timely filed a substantive 
appeal.

The RO then issued another decision in September 2006, which 
granted the veteran a temporary total evaluation for his 
PTSD, from July 10, 2006 through August 31, 2006, due to the 
veteran's hospitalization for PTSD for a period in excess of 
21 days.  It also assigned a 50 percent evaluation from 
September 1, 2006, and provided Supplemental Statements of 
the Case (SSOCs) in September 2006, February 2008 and June 
2008.

The veteran did not request a hearing on this matter.  

The Board notes that about three months after the RO's notice 
of decision regarding the grant of service connection for 
PTSD, the veteran, in a June 2004 correspondence, raised an 
issue as to the effective date of the initial grant of 
service connection for this disability.  See June 2004 Letter 
from the Veteran at 6 ("I feel that I have been suffering 
from the effects of PTSD and should be compensated for it 
from the time that my 'nervous condition' was deemed not to 
be service connected on November 3, 1980").  The RO, 
however, failed to specifically adjudicate this earlier 
effective date issue, which the Board notes was raised during 
the pendency of the instant claim, and not as a "free-
standing" claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  Accordingly, because the RO never issued an SOC 
addressing the earlier effective date issue, the Board must 
remand this issue so that the RO may do so, and provide the 
veteran an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  This latter matter 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	From September 23, 2003 through August 16, 2005 the 
veteran's service connected PTSD has been manifested by 
moderate symptoms and some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, due 
to such symptoms as depressed mood, anxiety, and chronic 
sleep disturbances; his PTSD was not productive of 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
difficulty understanding complex commands, panic attacks 
more than once weekly, impairment of short- and long-term 
memory, suicidal or homicidal ideation, hallucinations, 
spatial disorientation, impaired impulse control, and 
other such symptoms.
 
3.	From August 17, 2005 through July 9, 2006 the veteran's 
service connected PTSD has been manifested by severe 
symptoms, and GAF scores of 50, with occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as agitation, 
irritability, concentration and memory difficulties, poor 
sleep, social isolation and depression but not by 
occupational and social impairment with deficiencies in 
most areas, to include work, family relations, judgment 
and mood due to such symptoms as suicidal or homicidal 
ideations, auditory or visual hallucinations, impaired 
impulse control, spatial disorientation, neglect of 
personal appearance, or intermittently illogical, obscure 
or irrelevant speech.

4.	From September 1, 2006 the veteran's service connected 
PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, to include 
work, family relations, judgment and mood; it has not been 
productive of total occupational or social impairment  


CONCLUSIONS OF LAW

1.	The criteria for an initial or staged schedular rating in 
excess of 30 percent from September 23, 2003 through 
August 16, 2005 for service connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2007). 


2.	The criteria for an initial or staged schedular rating in 
excess of 50 percent from August 17, 2005 through July 9, 
2006 for service connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9411 (2007). 

3.	The criteria for a staged schedular rating of 70 percent 
for PTSD from September 1, 2006, but no more than 70 
percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information it 
failed to provide him in a timely fashion, any presumed 
prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The July 2004 and March 2006 letters from the RO satisfy most 
of these mandates.  The July 2004 correspondence informed the 
veteran about the type of evidence needed to support his 
claim, namely, proof that his service connected PTSD had 
increased in severity.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  Although not required to do so, it also 
specifically asked the veteran to provide VA with any other 
supporting evidence in his possession.  It further notified 
the veteran, by way of a March 2006 letter, about the manner 
in which it calculates disability ratings and assigns 
effective dates in accordance with Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
March 2004 RO decision that is the subject of this appeal in 
its July 2004 and March 2006 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  The RO cured 
the defect in timing by providing complete VCAA notice 
together with readjudication of the claim, as demonstrated by 
the September 2006, February 2008 and June 2008 SSOCs.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA psychiatric examinations, the most recent 
of which occurred in April 2007, which have been thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate Diagnostic Codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9411 governs general disability ratings for PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this Code, a 30 percent 
rating is awarded for "[o]ccupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9411.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  Thus, "VA 
is required to consider a number of pertinent factors, such 
as the frequency, severity, and duration of the veteran's 
psychiatric symptoms."  Sellers v. 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).    

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

b. Initial Higher Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background

Record, September 23, 2003 through August 16, 2005
VA medical records dated from September 30, 2003 through 
August 12, 2005 indicate that the veteran began to receive 
treatment for his PTSD and taking medication for this 
disorder.  Throughout this time, he denied having suicidal or 
homicidal ideations, or any type of hallucinations, but 
indicated that he had sleep disruptions, agitation, intrusive 
thoughts, avoidance of stimuli that would trigger thoughts of 
his Vietnam experiences, and emotional numbness.  The veteran 
appeared in casual dress, and was alert and oriented x3 with 
appropriate affect and normal speech.  Clinicians largely 
assessed the veteran's PTSD as "moderate," with a September 
30, 2003 clinician rating the veteran's PTSD as "moderate, 
severe."  The veteran indicated his willingness to try 
medication to lessen his PTSD symptoms in a November 20, 2003 
VA medical record, and by December 11, 2003, the veteran 
reported that the medication seemed to lessen his edginess, 
and increase his patience.  Subsequent VA records, dated 
January 7, 2004, March 29, 2004, January 19, 2005, January 
21, 2005, March 25, 2005 and May 20, 2005 reflect an 
improvement of his symptoms, to include better sleep and less 
irritability.  On January 21, 2005 and February 22, 2005, the 
veteran reported that work was "going well."  

As of September 30, 2003 the veteran received a GAF score of 
45, with this score progressively increasing to 50 from 
January 2004 through May 2004, and then from between 51 to 60 
in January 19, 2005 and March 25, 2005, then back down to 50 
as of May 3, 2005.    

A December 13, 2003 VA psychiatric examination report 
indicates that the veteran appeared in casual dress.  He had 
a depressed, flat affect, but exhibited normal speech, and 
linear thought process.  The veteran described having 
emotional numbness, poor sleep, no friends, nightmares, 
avoidance behaviors and startle response.  He did work as a 
mechanic, and could do so with minimal supervision, and he 
was alert and oriented x4.  Based on these data the clinician 
diagnosed the veteran with PTSD, and assigned a GAF score of 
52.

As referenced in his August 2004 Statement in Support of 
Claim, the veteran indicated that he found himself becoming 
easily annoyed at work with his co-workers.  He noted that he 
did not share a physical relationship with his wife and that 
he preferred to spend time alone.  He had daily thoughts 
about his Vietnam experiences, and stated that his recent 
increase in medication from 20 mg to 40 mg demonstrated a 
worsening of his PTSD.  

On August 5, 2004, the veteran underwent another PTSD 
psychiatric examination.  At this time, he reported that he 
had improvement in his sleep pattern, as well as a reduction 
of flashbacks and nightmares since starting on Prozac, which 
had recently been increased to 40 mg daily.  The veteran had 
worked for 14 years as a mechanic for the City of Pueblo, and 
continued to do well there, describing that it took his mind 
off of painful remembrances.  He reported having occasional 
nightmares and a good relationship with his wife, despite the 
fact that they had not had a physical relationship for many 
years.  He enjoyed going fishing on a regular basis either 
alone or with his neighbor, and he described having a good 
energy level.  The veteran had experience suicidal ideation 
in the 1970s, but this no longer was a problem, and he had no 
homicidal ideations.  

A mental status examination revealed that the veteran 
appeared neatly and casually groomed.  He seemed to be 
extroverted with the examiner, and his thought content 
revealed no evidence of loosening of associations, delusions 
or hallucinations; he also evidenced no recent or remote 
memory problems at this time, and he described no significant 
panic attacks.  The veteran was well oriented as to time, 
place and person, and he rated his depression as a 6/10 and 
his anxiety as a 2/10.  The veteran gave no recent history of 
impaired impulse control.  

Based on these data, the examiner noted that the veteran 
continued to experience sleeplessness, social withdrawal and 
frequent, painful recollections.  He observed, however, that 
"[o]n the other hand, this individual has shown very 
impressive improvement in his depressive symptomatology and 
overall posttraumatic condition since starting on Prozac."  
He diagnosed the veteran with PTSD and major depressive 
disorder, in remission, and assigned a GAF score of 60, with 
flat affect, circumstantial speech and moderate difficulty in 
social functioning.           

A September 27, 2004 VA medical record continues to disclose 
that the veteran had emotional numbing, flashbacks, arousal 
symptoms and avoidance behavior.  He still did not exhibit 
suicidal or homicidal ideations, and he had a low energy 
level with excessive sleeping.  At this time, the veteran 
appeared alert and oriented x3, but he had a flat, depressed 
affect.  His insight and judgment were good.  The clinician, 
F.G., assigned a GAF score of 50.  

A December 13, 2004 letter from Dr. R.E.V. and F.G., a social 
worker, offers their view that "[d]ue to the severity and 
intensity of his symptoms it is felt he does meet criteria 
for increase in his PTSD Disability Benefits."  

Record, August 17, 2005 through July 9, 2006
Effective from August 17, 2005 the veteran received a 50 
percent evaluation for his service connected PTSD.

An August 17, 2005 correspondence from Dr. R.E.V. and F.G. 
indicates that the veteran was in receipt of treatment for 
his PTSD, and that "[d]ue to the severity of his symptoms, 
he is unable to establish or maintain effective relationships 
with others."  They outlined how the veteran continued to 
re-experience symptoms, had intrusive thoughts, nightmares, 
avoidance behaviors, and that he self-isolated.  They also 
described how the veteran had emotional numbing, and would 
become easily agitated and angered.  He also had 
concentration and memory difficulties, as well as a 
heightened startle response and hypervigilance.  

VA treatment records spanning September 2, 2005 through July 
7, 2006 note that the veteran had "moderate," but stable 
PTSD, manifested by irritability, sleep disturbances, 
agitation, decreased concentration and memory ability, 
intrusive thoughts, startle response, and emotional numbing.  
He was negative for suicidal or homicidal ideation and for 
auditory or visual hallucinations, and clinicians noted that 
he appeared alert and oriented x3, with average insight and 
judgment, as well as normal speech.    

From July 10, 2006 through August 31, 2006 the veteran 
received a temporary total disability rating for his service 
connected PTSD.  

Record, from September 1, 2006 
Monthly VA treatment reports spanning September 26, 2006 to 
June 5, 2008 indicate that the veteran continued to partake 
in individual psychotherapy after his hospital stay.  
Throughout this near two-year time period, the veteran 
indicated that he experienced trouble sleeping, irritability, 
a depressed mood, exaggerated startle response, avoidance of 
certain stimuli, intrusive thoughts about his military 
experiences, emotional numbing, anger and a decrease in 
concentration and memory.  During this time the veteran 
appeared alert and oriented x3 with casual dress, and he 
displayed normal speech as to rate and volume.  He had 
average insight and judgment, and the veteran also denied 
having suicidal or homicidal ideations or any visual or 
auditory hallucinations.  

F.G., the social worker who authored these VA medical 
reports, repeatedly assessed the veteran as having "PTSD, 
moderate, severe, chronic," and continuously concluded that 
"[d]ue to the severity of his PTSD symptoms he is unable to 
establish and maintain relationships, and his ability to 
maintain gainful employment is questionable."  He further 
opined that "[t]he severity of his PTSD symptoms creates 
difficulty in the area of employment, family relationships, 
judgment, thinking, and mood."  In a February 6, 2008 
report, F.G. noted that the veteran's PTSD affected his work, 
and in a March 6, 2008 report, he stated that he considered 
the veteran to be unemployable.  Although F.G. did not offer 
GAF scores in all of these treatment reports, when he did, 
these scores ranged from a high of 50 as of December 1, 2006 
to a low of 43 as recently as March 14, 2008.  In a June 5, 
2008 record, F.G. suggested that the veteran "does meet 
criteria for a disability rating of 80% for his PTSD 
disability," and prior to that on May 8, 2008, he similarly 
indicated that "it is felt that he me[e]ts the criteria for 
a disability rating of 75% disability for his PTSD."          
 
A November 1, 2006 letter from the VA staff psychiatrist 
(R.E.V.) and the veteran's social worker, F.G., conveys that 
"[d]ue to the severity of his symptoms, he is unable to 
establish or maintain effective relationships with others."  
The authors noted that the veteran had intrusive thoughts and 
nightmares, and that he avoided others and tended to self-
isolate.  He had emotional numbing and would become easily 
agitated and angered.  The veteran was hypervigilant and he 
experienced difficulty with concentration and memory.  He 
struggled with depression, and the clinicians determined that 
"[i]t is felt that he does meet criteria for a higher 
disability rating.  His ability to continue gainful 
employment is highly questionable.  We consider the veteran a 
100% disabled from his PTSD."  They also noted that the 
veteran had recently become discharged from the PTSD 
treatment program with a GAF of 36.  

Also in November 2006 the veteran's wife, J.A.W., submitted a 
letter in support of the veteran's claim.  In particular, she 
described the nature of their relationship as being 
emotionally empty, and noted that he tends to rant and rave.  
She conveyed that the veteran preferred to be alone and did 
not want company; he was emotionally distant and never kissed 
or hugged anyone.  J.A.W. stated that the veteran lives in 
the basement and described him as having a "Dr. Jekyl and 
Mr. Hyde" personality, where he has "dark moods."  He 
could not relax and always wanted to be in control.  

In a statement dated January 2007, the veteran indicated that 
he had used many sick days for work as a mechanic in 2006, 
which "all . . . were due to my PTSD condition."  He 
conveyed that he stressed easily at work, when tasked and 
pressured to finish a repair.  The veteran described how he 
had to recheck his work to ensure that he "didn't mess 
anything," and that "sometimes during every work day I find 
myself misplacing tools or parts and have to stop and 
regroup, my mind wanders daily to thoughts of my VietNam 
experience."  He also indicated that he startled easily, and 
that he felt that he had to continue to work because of his 
financial and family responsibilities.   

An accompanying January 2007 letter from the veteran's 
employer, the City of Pueblo, Colorado, indicates that the 
veteran "took 50 full days of sick leave for the period of 
January 1, 2006 - December 31, 2006 (which is a total of 400 
hours).  He also used 17 1/2 hours throughout the year on 
various different dates."   

On April 28, 2007 the veteran underwent a VA psychiatric 
examination to assess the severity of his service connected 
PTSD; the physician reviewed the claims file.  She noted that 
the veteran lived with his wife of 20 years and their 22 
year-old daughter, and that he currently worked as a mechanic 
for the City of Pueblo, where he performed fleet maintenance 
for police cars, fire trucks and the like.  He had held this 
job for the past 16 years.  

The veteran reported that he would arise at about 5:30 am, 
and work from about 7:00 am to 3:00 pm, Monday through 
Friday.  He kept very busy at work, and at times would lose 
track of things at work, or forget the status of a project.  
He also stated that he would have a number of arguments with 
his manager over safety concerns usually every other week or 
so.  The veteran did not have really any friends, but enjoyed 
his solitary hobby of ice fishing about once per week during 
the winter months.  The veteran also disclosed that he had 
panic attacks at last once per week, which would cause him to 
lose concentration, and that he continued to have sleep 
problems, nightmares, vivid and intrusive thoughts, 
hyperarousal and avoidance behaviors.  His temper was easily 
upset, primarily towards family members, but he denied having 
any domestic violence charges or legal difficulties.  The 
veteran tried to stay away from the general public.

In terms of depression, the veteran indicated that he felt 
down on a nightly basis; he had low energy levels and low 
interest.  He also stated that he had been suicidal in the 
past off and on, but had never made any plan to hurt himself, 
and currently had no intent or plan.  He had no auditory or 
visual hallucinations.  

A mental status examination revealed that the veteran was 
casually dressed, with a depressed and distraught mood.  He 
had a decreased range of affect, and his memory and 
concentration were fair.  The veteran's thought process and 
communication appeared to be disturbed by his frequent 
intrusive memories and resulted in some decreased 
concentration and short-term memory.  He had impaired social 
functioning due to his isolativness and low self-esteem, and 
the physician determined that the veteran "is employable 
only in a context in which he will have little or no contact 
with the public, and very loose supervision, secondary to his 
high level of anxiety and recurring intrusive memories, which 
sometime disrupt his train of thought and flow of work."  
Although his "general functioning is satisfactory . . . he 
does have intermittent work impairment, primarily secondary 
to intrusive daytime memories, and also secondary to some 
irritability and tendency toward confrontation."  The 
clinician described the veteran's symptoms as "severe," and 
noted that he "is able to maintain activities of daily 
living, including personal hygiene."  She also noted that 
"there has been no significant worsening of his condition" 
since the last VA examination/hospital discharge.  She 
assigned a GAF score of 52.

b. Discussion

Record, September 23, 2003 through August 16, 2005
The Board determines that the evidence weighs against a 
rating in excess of 30 percent for PTSD from September 23, 
2003 through August 16, 2005.  Although the very beginning of 
this time period reflects that the veteran had a baseline GAF 
score of 45, which indicates the presence of "serious" 
symptoms, he did not have most of the symptoms that are 
characteristic of a rating in excess of 30 percent (see 
38 C.F.R. § 4.130, Diagnostic Code 9411) and his GAF score 
progressively increased to between 50 and 60 over time, which 
demonstrates an overall improvement of the veteran's symptoms 
from "serious" to "moderate."  The veteran himself 
affirmed that during this time period, and after starting 
medication for this disability, his sleep had improved, his 
irritability had decreased and his capacity for patience had 
increased.  Moreover, in January 2005 and February 2005, the 
veteran indicated that his work was in fact "going well."  
The overall psychiatric disability picture presented by the 
relevant evidence, to include his social and work histories 
and the s evidence indicative of improvement in 
symptomatology, preponderates against assignment of a rating 
in excess of 30 percent for PTSD during the initial period of 
time at issue, September 23, 2003 through August 16, 2005.

In further support of this finding, the Board specifically 
notes that, while the veteran continued to complain of such 
symptoms as intrusive thoughts, avoidance behaviors, 
emotional numbness, depressed mood, and isolativeness, he 
maintained a logical and linear thought process, had good 
insight and judgment, was alert and oriented x3, had no 
recent or remote memory problems, and appeared neatly and 
casually groomed.  He also indicated that he had no 
hallucinations, delusions, suicidal or homicidal ideations.  
Although the Board recognizes Dr. R.E.V.'s and F.G.'s 
December 2004 conclusion that the veteran's PTSD symptoms 
warranted a higher rating, his documented symptoms, and the 
overall trend of improvement as reflected by the veteran's 
own accounts, his GAF scores, and the impression of the 
August 2004 VA examiner, lead the Board to conclude that the 
veteran's PTSD symptoms align most closely with the 30 
percent rating, rather than with a higher rating of 50 
percent or more.   

Record, August 17, 2005 through July 9, 2006
The Board determines that the evidence weighs against a 
rating in excess of 50 percent from August 17, 2005 through 
July 9, 2006.  Specifically, during this period of time the 
veteran consistently had such symptoms as irritability, sleep 
problems, self-isolative tendencies, intrusive thoughts, 
emotional numbing, agitation, loss of concentration, 
avoidance behaviors and depression; he did not experience 
such manifestations as would characterize a 70 percent 
evaluation, such as spatial disorientation, neglect of 
personal appearance or hygiene, suicidal ideation, 
intermittently illogical, obscure or irrelevant speech or 
near continuous panic attacks that would affect his ability 
to function independently.  Instead, on mental status 
examination during this time, the veteran appeared alert and 
oriented x3, had normal speech patterns, as well as average 
insight and judgment.  He also did not experience any 
hallucinations, denied having suicidal or homicidal 
ideations, and also was not adjudged to have a gross 
impairment of thought process or communication, grossly 
inappropriate behavior, disorientation as to time or place or 
memory loss of names of close relatives or self, as would 
typify a 100 percent schedular evaluation.  

The veteran's overall disability picture therefore more 
closely satisfies the criteria for his 50 percent schedular 
evaluation, rather than for a higher rating of 70 percent or 
100 percent.  His February 6, 2006 GAF score of 50, which 
falls on the less severe end of the scale representing 
"serious symptoms" or any serious impairment in social or 
occupational functioning, also leads the Board to conclude 
that the 50 percent schedular evaluation adequately 
contemplates the veteran's PTSD symptoms from August 17, 2005 
through July 9, 2006.  Accordingly, the claim is denied.      

Record, from September 1, 2006 
The Board determines that the evidence of record supports an 
increased rating for PTSD to 70 percent, effective from 
September 1, 2006.  In addition to the continuation of the 
same types of symptoms found between August 17, 2005 through 
July 9, 2006, to include intrusive thoughts, depression, 
irritability, avoidance behaviors, sleep disruptions, 
exaggerated startle response and self-isolation, Dr. F.G.'s 
general characterizations from September 2006 are to the 
effect that the veteran cannot establish or maintain 
effective relationships.  The April 2007 VA examiner observed 
that the veteran tends to self isolate weighs in favor of a 
70 percent rating.  GAF scores were from 43 during this 
period and there was even a score of 36 noted by Dr. F.G., 
although it is not clear at ome point such a score was 
recorded or what findings it was based upon.  In any event, 
Dr. F.G. did note at one point that the veteran was 
unemployable and at another time conclude that it was highly 
questionable that he could continue his employment, all of 
which support a rating in excess of 50 percent.  The Board 
finds that the evidence as a whole supports a 70 percent 
rating for the veteran's PTSD from September 1, 2006. 

An even higher rating of 100 percent is not warranted.  In 
support of this latter conclusion, the Board notes that the 
veteran has remained gainfully employed despite difficulties.  
His GAF scores for this time period have ranged from a high 
of 52 in April 2007 (moderate symptoms) to a 43 in March 
2008; the latter score is consistent with "serious 
symptoms" or any serious impairment of social or 
occupational functioning, such as no friends, and inability 
to keep a job.  It is not consistent with total industrial 
impairment.  The veteran has not reported having suicidal 
ideation, obsessional rituals that interfere with his routine 
activities, intermittently illogical speech, near-continuous 
panic or depression that affect his ability to function 
independently, impaired impulse control with periods of 
violence, delusions or hallucinations, or neglect of personal 
appearance and hygiene, which actually weight against a 70 
percent rating, let alone a 100 percent evaluation.  Instead, 
despite his severe symptoms, he has remained alert and 
oriented x3 with normal speech, and had maintained casual and 
appropriate dress.  

The overall disability picture does support an increased 
rating to 70 percent but no more than 70 percent.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
a showing by the veteran that his service-connected PTSD has 
caused industrial impairment in recent years (particularly 
since August 17, 2005) but his ratings of 50 percent from 
August 17, 2005 through July 9, 2006 and (as a result of this 
decision) 70 percent from September 1, 2006 reflect 
significant work impairment.  While he missed an excessive 
amount of time from work in 2006 and Dr. F.G. has observed 
that the veteran's PTSD has either rendered him unemployable 
or caused significant problems with his ability to maintain 
gainful employment, the fact is that the veteran has remained 
gainfully employed.  There is no medical evidence to show 
that PTSD has necessitated frequent hospitalizations.  In 
view of the foregoing, the Board finds that a referral for 
consideration of an extraschedular rating for his PTSD 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted at this 
time.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the event that the 
veteran becomes unemployable as a result of his PTSD, the 
Board would encourage the veteran to file a claim for a total 
disability rating based upon individual unemployability.


IV. Conclusion 
For the reasons stated above, the Board finds that higher 
initial or staged schedular ratings for the veteran's service 
connected PTSD are not warranted prior to September 1, 2006.  
As the preponderance of the evidence is against this aspect 
of the appeal, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  
The record does support a rating of 70 percent from September 
1, 2006; the preponderance of the evidence is against a 100 
percent rating from that date.


ORDER

An initial or staged rating in excess of 30 percent on a 
schedular basis from September 23, 2003 through August 16, 
2005 for service connected PTSD is denied.

An initial or staged rating in excess of 50 percent on a 
schedular basis from August 17, 2005 through July 9, 2006 for 
service connected PTSD is denied.

A staged rating of 70 percent on a schedular basis, but no 
more than 70 percent, for service connected PTSD, from 
September 1, 2006, is granted.


REMAND

As noted in the Introduction, by its March 2004 rating 
decision, the RO granted service connection for PTSD, 
assigning an effective date of September 23, 2003.  The 
veteran thereafter submitted a timely NOD with the effective 
date assigned by the RO.  Because the RO has not yet issued 
an SOC on this matter, a remand for such action is necessary.  
See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date prior 
to September 23, 2003 for the grant of 
service connection for PTSD.  The 
Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal. 
38 C.F.R. § 20.302(b) (2007).

2.  The case should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


